                        1 Lars T. Fuller (No. 141270)
                          Sam Taherian (No. 170953)
                        2 THE FULLER LAW FIRM, P.C.
                          60 No. Keeble Ave.
                        3 San Jose, CA 95126
                          Telephone: (408) 295-5595
                        4 Facsimile: (408) 295-9852

                        5 Attorneys for Debtor

                        6

                        7

                        8                                   UNITED STATES BANKRUPTCY COURT

                        9                                   NORTHERN DISTRICT OF CALIFORNIA

                       10                                                SAN JOSE DIVISION

                       11 In re:                                                          Case No.: 21-50915-SLJ

                       12 PIERCE CONTRACTORS, INC                                         MEMORANDUM OF POINTS AND
FULLER LAW FIRM, PC

 SAN JOSE, CA 95126




                                                                                          AUTHORITIES IN SUPPORT OF
 60 N. KEEBLE AVE




                       13                                Debtor                           MOTION TO VALUE COLLATERAL OF
     (408) 295-5595




                                                                                          RICHARD JOYCE AND YONG CHA
                       14                                                                 JOYCE FOR THE PURPOSE OF
                                                                                          STRIPPING LIEN ON 194 LANTZ DR.,
                       15                                                                 MORGAN HILL, CA

                       16                                                                 CHAPTER 11
                                                                                          (Subchapter V)
                       17
                                                                                          Date: None Set
                       18                                                                 Time: None Set
                                                                                          Court: 9
                       19

                       20

                       21           COMES NOW Debtor Pierce Contractors, Inc (“Debtor” hereinafter), by and through The

                       22 Fuller Law Firm, P.C., its attorney of record, and submits this Memorandum of Points and

                       23 Authorities in Support of its Motion to Value Collateral of Richard W. Joyce and Yong Cha Joyce

                       24 for the Purpose of Stripping Lien (“Lender” hereinafter) and represents as follows:

                       25
                            ///
                       26
                            ///
                       27

                       28                                                             1
                                  Memorandum of Points and Authorities in Support of Motion to Value Richard and Yong Cha Joyce’s 2nd and 3rd
                                              Trust Deed for the Purpose of Stripping Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915           Doc# 11-1       Filed: 07/09/21       Entered: 07/09/21 17:51:19            Page 1 of
                                                                           3
                        1                         MEMORANDUM OF POINTS AND AUTHORITIES

                        2                                             LEGAL ARGUMENT
                        3
                                   Rule 3012 of the Federal Rules of Bankruptcy Procedure deals with the procedure in the
                        4
                            valuation of a secured claim. It reads in pertinent part: “The court may determine the value of a
                        5
                            claim secured by a lien on property in which the estate has an interest on motion of any party in
                        6
                            interest….” As the debtor in the subject matter, Debtor is the proper party “in interest” within the
                        7

                        8 meaning of 11 U.S.C. §3012 and may therefore assert its rights to present this motion to the court.

                        9          Bankruptcy Code Section 506(a)(1) states that an allowed claim secured by a valid lien on
                       10 certain property is secured to the extent of “the value of such creditor’s interest in the estate’s

                       11
                            interest in such property.”    In interpreting this section, the Supreme Court has equated the quoted
FULLER LAW FIRM, PC




                       12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                            language with “value of the collateral.” See United Savings Ass’n of Texas v. Timbers of Inwood
                       13
     (408) 295-5595




                            Forest Assocs., Ltd., 484 U.S. 365 (1988).
                       14

                       15          Bankruptcy Code Section 506(a)(1) further states that an allowed claim secured by a valid

                       16 lien on certain property is “an unsecured claim to the extent that the value of such creditor’s

                       17 interest … is less than the amount of such allowed claim.”

                       18          Once an under-secured claim has been bifurcated, the court may confirm a Chapter 11
                       19
                            reorganization plan that pays the secured part of the under-secured claim over time and the under-
                       20
                            secured part of the claim together with other unsecured creditors. 11 U.S.C. §1129(b)(2)(A). In re
                       21
                            Weinstein 227 BR 284, 292 fn8 (9th Cir. BAP 1998).
                       22

                       23          Section 506(a)(1) provides a flexible, case-by-case standard, under which the court should

                       24 determine the value of collateral “in light of the purpose of the valuation and of the proposed

                       25 disposition or use of such property….” This standard suggests that the court’s determination of

                       26
                            the collateral’s “market value” is a function of both the debtor’s proposed use of the collateral and
                       27
                            the procedural context of the bankruptcy case. Therefore, as is the case herein, if debtor proposes
                       28                                                   2
                              Memorandum of Points and Authorities in Support of Motion to Value Richard and Yong Cha Joyce’s 2nd and 3rd
                                          Trust Deed for the Purpose of Stripping Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915       Doc# 11-1       Filed: 07/09/21       Entered: 07/09/21 17:51:19            Page 2 of
                                                                       3
                        1 to retain the collateral under its plan, a court evaluating the debtor’s plan should value the

                        2 collateral based on its “replacement value” --- i.e., the price that it would cost the debtor to

                        3
                            purchase similar property in a market transaction. [§506(a)(2)] See Associates Commercial Corp.
                        4
                            v. Rash, 520 U.S. 953 (1997) which held the replacement value measure appropriate in context of
                        5
                            a debtors’ proposal to retain collateral over objection of a secured party.
                        6
                                   Although Section 1122(b)(5) prohibits modification of the rights of a holder of a secured
                        7

                        8 claim where the secured claim is a lien on debtor’s principal residence, here the Property is not

                        9 debtors’ principal residence.

                       10          Here, Debtor believed that the current value of the Property is $1,800,000 and that the
                       11
                            Joyce’s liens are totally under-secured.
FULLER LAW FIRM, PC




                       12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                                                                          CONCLUSION
                       13
     (408) 295-5595




                                   For the foregoing reasons, and based upon the legal arguments set forth in this Motion
                       14

                       15 and the accompanying declarations, Debtor requests the Court grant the Motion to Value

                       16 Collateral for the Purpose of Stripping the Lender’s lien forthwith.

                       17

                       18 Dated: July 9, 2021                                       Respectfully submitted,
                       19                                                          THE FULLER LAW FIRM, P.C.

                       20

                       21                                                              By:    Lars T. Fuller__
                                                                                            LARS T. FULLER
                       22
                                                                                           Attorney for Debtor
                       23

                       24

                       25

                       26

                       27

                       28                                                         3
                              Memorandum of Points and Authorities in Support of Motion to Value Richard and Yong Cha Joyce’s 2nd and 3rd
                                          Trust Deed for the Purpose of Stripping Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915       Doc# 11-1       Filed: 07/09/21       Entered: 07/09/21 17:51:19            Page 3 of
                                                                       3
